TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00032-CR



                                        In re Scott Pawgan


                                     Jeffrey Sharp, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
         NO. 38147, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING



                              ORDER TO SHOW CAUSE

PER CURIAM

                This is a contempt proceeding ancillary to Jeffrey Sharp’s appeal. The subject of this

proceeding is Sharp’s retained counsel, Scott Pawgan, who has failed to comply with our order to

file the appellant’s brief.

                Appellant filed his notice of appeal on January 17, 2012. He requested and received

two extensions of time to file his brief, which was due August 15, 2012. This Court notified

appellant on September 10, 2012 that his brief was overdue, and after Pawgan failed to respond to

this Court’s notice, we abated the appeal for a trial court hearing under Texas Rule of Appellate

Procedure 38.8(b)(2). The trial court found that appellant desired to prosecute this appeal, was not

indigent, and Pawgan had not abandoned this appeal. Further, Pawgan represented to the trial court
that appellant’s brief would be filed within one week after the appeal was reinstated. The appeal was

reinstated on February 25, 2013.

               On April 12, 2013, we ordered Pawgan to file appellant’s brief no later than April 26,

2013. To date, the brief has not been filed and Pawgan has not communicated with the Court

about this case.

               We hereby order Scott Pawgan to appear in person on May 22, 2013, at 1:30 p.m.,

in the courtroom of this Court, located in the Price Daniel, Sr. Building, 209 West 14th St., City of

Austin, Travis County, Texas, to show why he should not be held in contempt and sanctions imposed

for his failure to obey the April 12, 2013 order of this Court.

               It is ordered May 10, 2013.



Before Justices Puryear, Pemberton, and Rose

Do Not Publish




                                                  2